
	
		II
		112th CONGRESS
		1st Session
		S. 838
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Tester (for himself,
			 Mr. Thune, Mr.
			 Nelson of Nebraska, Mr.
			 Begich, and Mr. Boozman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Toxic Substances Control Act to clarify the
		  jurisdiction of the Environmental Protection Agency with respect to certain
		  sporting good articles, and to exempt those articles from a definition under
		  that Act.
	
	
		1.Short titleThis Act may be cited as the
			 Hunting, Fishing, and Recreational
			 Shooting Protection Act.
		2.Modification of
			 definitionSection 3(2)(B) of
			 the Toxic Substances Control Act (15 U.S.C. 2602(2)(B)) is amended—
			(1)in clause (v), by
			 striking , and and inserting , or any component of any
			 such article including, without limitation, shot, bullets and other
			 projectiles, propellants, and primers,;
			(2)in clause (vi) by
			 striking the period at the end and inserting , and; and
			(3)by inserting after
			 clause (vi) the following:
				
					(vii)any sport fishing equipment (as such
				term is defined in subparagraph (a) of section 4162 of the Internal Revenue
				Code of 1986) the sale of which is subject to the tax imposed by section
				4161(a) of such Code (determined without regard to any exemptions from such tax
				as provided by section 4162 or 4221 or any other provision of such Code), and
				sport fishing equipment
				components.
					.
			
